DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michaelides et al. (US 2019/0165627 A1).
RE claim 1, Michaelides teaches a rotor structure 10 (Figs.2, 3), comprising: a rotor body 10 opened with a group of permanent magnet slots 11, 12, wherein the group of permanent magnet slots 11, 12 comprise an inner-layer permanent magnet slot 11 and an outer-layer permanent magnet slot 12 (or 13) which are arranged at intervals outwards along a radial direction of the rotor body 10; an inner-layer permanent magnet  14-1, 14-2 disposed within the inner-layer permanent magnet slot 11; an outer-layer permanent magnet 15 (or 15) disposed within the outer-layer permanent magnet slot 12 

RE claim 2/1, Michaelides teaches a first magnetic isolation bridge (B1), wherein a first end of the first magnetic isolation bridge (B1) is connected to a first slot wall (W1) of the inner-layer permanent magnet slot 11, a second end of the first magnetic isolation bridge is connected to a second slot wall (W2) of the inner-layer permanent magnet slot 11 opposite to the first slot wall (W1), and the first magnetic isolation bridge (B1) and the outer-layer permanent magnet 15 are arranged oppositely (Figs. 2, 3).
[AltContent: textbox (E3)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E4)][AltContent: arrow][AltContent: textbox (E2)][AltContent: textbox (E1)][AltContent: arrow][AltContent: textbox (W4)][AltContent: arrow][AltContent: textbox (W3)][AltContent: arrow][AltContent: textbox (W2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (W1)][AltContent: textbox (Bridge (B1))]
    PNG
    media_image1.png
    706
    675
    media_image1.png
    Greyscale

RE claim 4/1, Michaelides teaches a second magnetic isolation bridge 18, wherein a first end of the second magnetic isolation bridge 18 is connected to a third slot wall (W3) of the outer-layer permanent magnet slot 12, a second end of the second magnetic isolation bridge (B2) is connected to a fourth slot wall (W4) of the outer-layer permanent magnet slot 21 opposite to the third slot wall (W3), and the second magnetic isolation bridge 18 and the inner-layer permanent magnet 14 are arranged oppositely (Figs.2, 3).

RE claim 5/4, Michaelides teaches two second magnetic isolation bridges 18, which are respectively disposed within both ends of the outer-layer permanent magnet slot 12 (Figs.2, 3).

RE claim 6/1, Michaelides teaches the inner-layer permanent magnet 14 comprises: a first permanent magnet 14-1 disposed within a first end of the inner-layer permanent magnet slot 11; a second permanent magnet 14-2 disposed within a second end of the inner-layer permanent magnet slot 11, wherein the first permanent magnet 14-1 and the second permanent magnet 14-2 are arranged with a distance therebetween, and the outer-layer permanent magnet 15 is located between the first permanent magnet 14-1 and the second permanent magnet 14-2 (Figs.2, 3).

RE claim 8/1, Michaelides teaches: a thickness of the inner-layer permanent magnet slot at a position where the inner-layer permanent magnet is placed is larger or a thickness of the outer-layer permanent magnet slot 13 at a position where the outer-layer permanent magnet 16 is placed is larger than a rest of the outer-layer permanent magnet slot 13 (see Figs.2, 3 for thickness at the middle of the slot 13 where magnet 15 is located is greater than thickness at both end of slot 13); or the thickness of the inner-layer permanent magnet slot at the position where the inner-layer permanent magnet is placed is larger than that of the rest of the inner-layer permanent magnet slot, and the thickness of the outer-layer permanent magnet slot at the position where the outer-layer permanent magnet is placed is larger than the rest of the outer-layer permanent magnet slot (optional limitation because of the alternative recitation “or”).

RE claim 9, Michaelides teaches a permanent magnet assisted synchronous reluctance motor (¶ 47, 63), comprising a rotor structure 10, wherein the rotor structure is the rotor structure according to claim 1 (Figs.2, 3).

RE claim 10/9, Michaelides teaches the permanent magnet assisted synchronous reluctance motor comprises: a stator 20, wherein a plurality of stator teeth (T1, T2, T3) are provided on an inner circumferential surface of the stator, the rotor 10 body is disposed within the stator 20, the outer-layer permanent magnet 16 is disposed in a middle of the outer-layer permanent magnet slot 13, a maximum included angle formed between lines connecting both ends of the outer-layer permanent magnet 16 and a center 2 of a shaft hole of the rotor body is θ1 (see annotated Fig.2 above), the 
[AltContent: textbox (ϴ1)][AltContent: textbox (ϴ2)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (T3)][AltContent: textbox (T2)][AltContent: textbox (T1)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    825
    684
    media_image2.png
    Greyscale

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Michaelides in view of Tang et al. (US 2018/0241262 A1).
RE claim 3/1, Michaelides has been discussed above. Michaelides further teaches a length of the outer-layer permanent magnet is L, a thickness of the outer-
However, Michaelides does not teach the length, thickness and width satisfied the following expression 0.02≤L1/(L×D)≤0.1.
Tang suggests that length (134), thickness of magnet (¶ 3, 4) and width (148) of bridge (Fig.2) are result effective variables whose dimension can be adjusted to minimize torque ripple (¶ 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaelides by having the the length, thickness and width satisfied the following expression 0.02≤L1/(L×D)≤0.1, as suggested by Tang, to minimize torque ripple.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Michaelides in view of Saito et al. (US 2013/0113325 A1).
RE claim 7/1, Michaelides has been discussed above. Michaelides further teaches a first end (E1) and a second end (E2) of the inner-layer permanent magnet slot 11 are arranged to extend toward an outer edge of the rotor body 10 along a radial direction of the rotor body 10, the first end (E1) of the inner-layer permanent magnet slot 11 and the second end (E2) of the inner-layer permanent magnet slot 11 are arranged oppositely and located on both sides of a direct-axis 5 of the rotor body 10, a first end 
Michaelides does not teach a distance between the first end of the inner-layer permanent magnet slot and the first end of the outer-layer permanent magnet slot gradually increases outwards along the radial direction of the rotor body, or a distance between the second end of the inner-layer permanent magnet slot and the second end of the outer-layer layer permanent magnet slot gradually increases outwards along the radial direction of the rotor body; or the distance between the first end of the inner-layer permanent magnet slot and the first end of the outer-layer permanent magnet slot gradually increases outwards along the radial direction of the rotor body, and the distance between the second end of the inner-layer permanent magnet slot and the second end of the outer-layer layer permanent magnet slot gradually increases outwards along the radial direction of the rotor body.
Saito teaches a distance between the first end (A1) of the inner-layer permanent magnet slot 20 and the first end B1 of the outer-layer permanent magnet slot 19 gradually increases outwards along the radial direction of the rotor body 16, or a distance between the second end (A2) of the inner-layer permanent magnet slot 20 and the second end (B2) of the outer-layer layer permanent magnet slot 19 gradually or the distance between the first end (A1) of the inner-layer permanent magnet slot 20 and the first end (B1) of the outer-layer permanent magnet slot 19 gradually increases outwards along the radial direction of the rotor body 16, and the distance between the second end (A2) of the inner-layer permanent magnet slot 20 and the second end (B2) of the outer-layer layer permanent magnet slot 19 gradually increases outwards along the radial direction of the rotor body 16 (see annotated Fig.4), thereby suppressing an occurrence of the eddy current loss at the surface of the first permanent magnet 17. Moreover, the first permanent magnet 17 is prevented from becoming too close to the inner circumferential surface of the rotor core 16, thereby reducing the short-circuit magnetic flux between the first and second permanent magnets 17 and 18 (¶ 69).












[AltContent: textbox (B2)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A2)][AltContent: arrow][AltContent: textbox (B1)][AltContent: arrow][AltContent: textbox (A1)]
    PNG
    media_image3.png
    484
    759
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaelides by having a distance between the first end of the inner-layer permanent magnet slot and the first end of the outer-layer permanent magnet slot gradually increases outwards along the radial direction of the rotor body, or a distance between the second end of the inner-layer permanent magnet slot and the second end of the outer-layer layer permanent magnet slot gradually increases outwards along the radial direction of the rotor body; or the distance between the first end of the inner-layer permanent magnet slot and the first end of the outer-layer permanent magnet slot gradually increases outwards along the radial direction of the rotor body, and the distance between the second end of the inner-layer permanent magnet slot and the second end of the outer-layer layer permanent magnet slot gradually increases outwards along the radial direction of the rotor body, as taught by Saito, for the same reasons as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS TRUONG/Primary Examiner, Art Unit 2834